DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 1/6/2021 has been entered.  Claim 7 has been cancelled.  Claims 8 and 14-16 were previously withdrawn.  Therefore, claims 1-6 and 8-20 are pending in the current application.

Election/Restrictions
Claim 1 is allowable.  Claims 8 and 14-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species A1-A7, Species B1-B3, and Species C1-C2, as set forth in the Office action mailed on 6/25/2020, is hereby withdrawn and claims 8 and 14-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "ARRAY SUBSTRATE COMPRISING A PLURALITY OF FIRST ELECTRODES HAVING SECOND STRAIGHT PORTIONS RESPECTIVELY CONNECTED TO AT LEAST TWO FIRST STRAIGHT PORTIONS PARALLEL TO EACH OTHER, DISPLAY PANEL, AND DISPLAY DEVICE HAVING THE SAME"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The prior art does not disclose the display panel of claim 18, in particular, each of the pixel regions including at least three subpixel regions, among which at least one subpixel region serves as an adjustment-subpixel region and at least one subpixel region serves as a non-adjustment-subpixel region, each of the subpixel regions having a first electrode, and the first direction and the second direction intersected with each other, wherein: each of the first electrodes includes at least two first straight portions parallel to each other, and second straight portions are respectively connected to each of the first straight portions, and the first electrode corresponding to the adjustment-subpixel region serves as an adjustment electrode; each of the second straight portions is parallel to each other, and is disposed at a first end of each of the first straight portions; a second end of each of the first straight portions is connected with a first connecting portion; an opening is configured at an end, away from the first straight portions, between the at least two adjacent second straight portions of the second straight portions corresponding to the adjustment electrode; the first electrode corresponding to the non-adjustment-subpixel region serves as a non-adjustment electrode; and an angle θ1 between an extending direction of the first straight portion and the second direction and an angle θ3 between the extending direction of the second straight portion of the non-adjustment electrode and the second direction are both less than an angle θ2 between an extending 
The prior art does not disclose the display device of claim 20, in particular, each of the pixel regions including at least three subpixel regions, among which at least one subpixel region serves as an adjustment-subpixel region and at least one subpixel region serves as a non-adjustment-subpixel region, each of the subpixel regions having a first electrode, and the first direction and the second direction intersected with each other, wherein: each of the first electrodes includes at least two first straight portions parallel to each other, and second straight portions are respectively connected to each of the first straight portions, and the first electrode corresponding to the adjustment-subpixel region serves as an adjustment electrode; each of the second straight portions is parallel to each other, and is disposed at a first end of each of the first straight portions; a second end of each of the first straight portions is connected with a first connecting portion; an opening is configured at an end, away from the first straight portions, between the at least two adjacent second straight portions of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.